DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/20201 has been entered.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson et al (US 2016/0075613) (referenced hereinafter as “GAB”).
Regarding claim 24 and 25, GAB discloses a method for the manufacture of a liquid composition essentially consisting of an organic solvent of the type glycol ether and a urease inhibitor of the type phosphoric triamide 
(see GAB teaching the preparation of liquid formulations of urease inhibitors comprising glycol ethers [abstract, lines 1-4]; the urease inhibitor is a thiophosphoric triamide [0016]; also see GAB teaching the only other component is the urease inhibitor in addition to the glycol solvents [0025] thus reading on “essentially consisting of”),
and optionally a dye system 
(see GAB teaching optional components such as dyes [0027]), 

mixing an amount of solid urease inhibitor of the type phosphoric triamide in an amount of said organic solvent of the type glycol ether
(see GAB teaching an embodiment wherein a solid urease inhibitor compound that is N-(n-butyl) thiophosphoric triamide (NBPT) [0003][0004][0016] can be mixed dry (e.g. solid urease inhibitor) in an alkylene glycol ether solvent [0045]); and,
maintaining the liquid composition essentially consisting of said organic solvent of the type glycol ether and said urease inhibitor of the type phosphoric triamide, and optionally a dye system, at a holding temperature which is at least above room temperature but below the melt temperature of said urease inhibitor of the type phosphoric triamide 
(see GAB exemplifying mixing NBPT (e.g. said urease inhibitor) with a glycol solvent (e.g. said organic solvent) that is Flomin F660 at 40 °C [0068]; also see the instant specification disclosing the melting temperature of the urease inhibitor to be between 58-60 °C; thus GAB’s disclosure of 40 °C reads on a temperature above room temperature, 20-25 °C, and below the urease inhibitor melting temperature, 58-60 °C) 
for a holding time period of at least 1 minute (claim 24) and up to 2 hours (claim 25)
(in the embodiment of mixing the NBPT and Flomin at 40 °C, GAB exemplifies mixing the composition for 30 seconds [0068]; although GAB does not explicitly teach at least 1 minute in said embodiment, GAB discloses another embodiment wherein the NBPT mixture is shaken for 1 minute [0072];  
GAB also discloses in a separate embodiment that the mixing time, although on the order of 20 seconds, still resulted in a thorough mixing and homogenous distribution of the solution [0080, lines 11-3]; 
thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the mixing time from 30 seconds to 1 minute like that described in GAB; one of ordinary skill in the art would have been motivated to do so to insure a thorough mixing and homogenous distribution of the solution (GAB [0080, lines 11-3]).

Regarding claim 26, modified GAB discloses the method according to claim 24, wherein said holding temperature is kept essentially constant during said holding time period 
(GAB exemplifies heating the composition at 40 °C [0068], but does not explicitly disclose the temperature is essentially held constant; however GAB does teach NBPT decomposes at elevated temperatures [0004] and discusses a need to volatilize the solvent at a temperature within a range below the melting point of the active agent, that is NBPT [0036]; 
thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the temperature of the composition like that described in GAB; one of ordinary skill in the art would have been motivated to do so because controlling the temperature at a specified value within a range prevents the temperature from elevating and degrading the NBPT while also volatilizing the solvent (GAB [0004, 0036]).

Regarding claim 27, modified GAB discloses the method according to claim 24, wherein stirring or an ultrasonic treatment is applied during said holding time period 
(modified GAB makes obvious a holding time of 10-30 minutes as discussed above [0067-0069], during which time the mixture is stirred [0067, line 4; 0069, line 3]).

Regarding claim 28, modified GAB discloses the method according to claim 24, wherein the liquid composition essentially consisting of an organic solvent of the type glycol ether and a urease inhibitor of the type phosphoric triamide, and optionally a dye system, does not comprise any other substances other than an organic solvent of the type glycol ether and a urease inhibitor of the type phosphoric triamide, and optionally a dye system 
(in addition to GAB teaching the only other component is the urease inhibitor in addition to the glycol solvents [0025]; GAB also discloses other common additives such as PVP or NMP are not included in this composition [0018] neither is water due to detrimental effects to the NBPT stability [0076-0077]; further Examples 1-6 consist of only NBPT, glycol solvents and a dye [0065-0071]).

Regarding claims 29 and 30, GAB discloses the method according to claim 24, wherein the urease inhibitor of the type phosphoric triamide is a compound of formula (I):

    PNG
    media_image1.png
    102
    182
    media_image1.png
    Greyscale

that is N-(n-butyl) thiophosphoric triamide (nBTPT)  which reads on formula (I) 
(see GAB teaching the urease inhibitor is N-(n-butyl) thiophosphoric triamide [0026]).

Regarding claim 31, GAB discloses the method according to claim 24, wherein the amount of said urease inhibitor of the type phosphoric triamide ranges from 1 to 30 weight%, relative to the total weight of said liquid composition
(see GAB exemplifying 25% NBPT of the total solution [0066]).
Regarding claims 32-33 and 45, GAB discloses the method according to claim 24, wherein the organic solvent of the type glycol ether is a compound of formula (II):

    PNG
    media_image2.png
    81
    175
    media_image2.png
    Greyscale

wherein the organic solvent is selected from the group consisting of diethylene glycol monomethyl ether (DEGMME), diethylene glycol monoethyl ether (DEGMEE), diethylene glycol monopropyl ether (DEGMPE), diethylene glycol monobutyl ether (DEGMBE) (claim 45), dipropylene glycol monomethyl ether (DPGMME), dipropylene glycol monoethyl ether (DPGMEE), dipropylene glycol monopropyl ether (DPGMPE), dipropylene glycol monobutyl ether (DPGMBE), triethylene glycol monomethyl ether (TEGMME), triethylene glycol monoethyl ether (TEGMEE), triethylene glycol monopropyl ether (TEGMPE), triethylene glycol monobutyl ether (TEGMBE), and combinations thereof 
(see GAB teaching the diethylene [0018, lines 3-6], specifically diethylene glycol monobutyl ether (MDGE or DEGMBE as disclosed in claim 45) [0018, 13th line from the bottom], dipropylene [0018, lines 16-18] and triethylene [0018, lines 6-8] glycols of the claimed invention).

Regarding claim 34, GAB discloses the method according to claim 24, wherein the amount of said organic solvent of the type glycol ether ranges between 55 and 99 weight%, relative to the total weight of said liquid composition 
(see GAB teaching 70-80 wt% glycol solvents, [0025]).

Regarding claim 35, GAB discloses the method according to claim 24, wherein an amount of said organic solvent of the type glycol ether is replaced by the same amount of propylene glycol, preferably wherein the ratio glycol ether/ propylene glycol is about 1:1 
(see GAB teaching the glycol ether solvent mixture can include a co-solvent that is propylene glycol [0020-0021] that is in the same concentration ranges as the glycol ethers [0025]; thus GAB makes obvious that a co-solvent of glycol ether and propylene glycol can be chosen to be of the same or similar ratio).

Regarding claim 36, GAB discloses the method according to claim 24, further comprising a step wherein an amount of a dye system is added to the liquid composition essentially consisting of an organic solvent of the type glycol ether and a urease inhibitor of the type phosphoric triamide
(see GAB exemplifying adding a dye to the NBPT-glycol solvent mixture [0068-0069]).

Regarding claim 37, GAB discloses the method according to claim 36, wherein the amount of said dye system ranges between 0 and 1.0 weight% 
(see GAB exemplifying adding 0.037g of dye to 12.5 g of NBPT solution containing a glycol solvent [0069]; thus reading on 0.3% dye (0.037/(0.037+12.5))).


Response to Arguments
Applicant’s arguments filed on 05/05/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that GAB does not add the urease inhibitor in solid form (see Remarks [pg. 1]), examiner disagrees.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Thus, the “prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (see MPEP 2123). Although GAB exemplifies molten NBPT (urease inhibitor) [0066], GAB provides a general teaching wherein the urease inhibitor can be incorporated as a dry blend (i.e. solid) at ambient conditions in addition to molten temperatures. Therefore, the use of solid urease inhibitor is obvious to one of ordinary skill in the art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        
                                                                                                                                                                                          /JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731